Citation Nr: 1726465	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for vision loss.

3.  Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a compensable disability rating for scar, umbilical hernia with repair.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to March 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.

While the Veteran requested a Board Central Office hearing on his VA Form 9, Substantive Appeal, he failed to report to a hearing scheduled in September 2015. He has not indicated a reason for his failure to report or requested rescheduling. Accordingly, the Board will proceed with a decision as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d).

In December 2015, the Board remanded the Veteran's TBI and vision loss claims.  The Board also awarded the Veteran a 30 percent evaluation for his GERD and denied a compensable disability rating for scar, umbilical hernia with repair.  The Veteran appealed the Board's award of the 30 percent evaluation for his GERD and denial of a compensable evaluation for scar, umbilical hernia with repair to the United States Court of Appeals for Veterans Claims (the Court).  In October 2016, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated October 6, 2016 granted the motion, vacated in part the Board's December 2015 decision, and remanded the case to the Board.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

In December 2015, the Board also remanded the Veteran's claim of entitlement to service connection for stress fracture of the right leg.  In a September 2016 rating decision, the Appeals Management Center (now known as the Appeals Management Office (AMO)) awarded this claim.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board acknowledges that a claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the claim for a TDIU has been raised expressly by the Veteran himself during the course of his appeal, it has been separately adjudicated by the RO in May 2015 rating decision.  Consequently, no further consideration of entitlement to a TDIU under Rice is warranted by the Board at this time.

The issues of entitlement to service connection for TBI and vision loss as well as entitlement to an increased disability rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 28, 2013, the Veteran's scar, umbilical hernia with repair was not painful, was stable, did not measure greater than 6 square inches (39 sq. cm.), and had not limited function.   

2.  From June 28, 2013, the Veteran credibly reports that his scar, umbilical hernia with repair, is painful; the Veteran's scar is stable, does not measure greater than 6 square inches (39 sq. cm.), and has not limited function.   





CONCLUSIONS OF LAW

1.  Prior to June 28, 2013, the criteria for a compensable disability rating for the Veteran's scar, umbilical hernia with repair are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). 

2.  From June 28, 2013, the criteria for a 10 percent disability rating, and no higher, for the Veteran's scar, umbilical hernia with repair are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a compensable disability rating for his scar, umbilical hernia with repair.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Compliance with the JMR 

The October 2016 JMR noted that the Board erred when it did not provide an adequate statement of reasons or bases for finding that the Veteran was not entitled to a compensable rating for his scar, umbilical hernia with repair.  In particular, the Board did not adequately address the evidence in that while it was true that a January 2013 VA examination documented the scars were not painful, the Veteran complained of painful scars in a notice of disagreement dated June 2013.  This evidence was not adequately discussed by the Board; as such, remand was warranted. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regard the claim for increased initial rating, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and pertinent private treatment records.

The Veteran was also afforded a VA examination in January 2013 as to his scar, umbilical hernia with repair.  As this examination was based on review of the Veteran's symptoms and complaints and discusses his disability in relation to the pertinent rating criteria, it is adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim herein decided on appeal is thus ready to be considered on the merits.

Higher evaluation for scar, umbilical hernia with repair

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's scar, umbilical hernia with repair is evaluated noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 [scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804].  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed the current claim for service connection in May 2012.  Therefore, the post October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that are deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  
 
The relevant evidence pertaining to the Veteran's scar, umbilical hernia with repair consists of a VA examination report dated January 2013 and a statement from the Veteran dated received by VA on June 28, 2013.  

The January 2013 VA examiner indicated that the Veteran's scar associated with his umbilical hernia with repair measured 4 X .2 centimeters.  Further, the scar was shown to be well healed and linear and was not unstable or painful.  

In a statement dated June 28, 2013, the Veteran reported that scar tissue developed in the original surgical opening and has caused sharp pains.

Based on the evidence of record, the Board finds that prior to June 28, 2013, an increased disability rating is not warranted for the Veteran's scar, umbilical hernia with repair.  The competent and probative evidence of record indicates that prior to this date, the Veteran's scar was smaller than 6 square inches in size, was stable, superficial, and did not affect limitation of function.  Furthermore, the Veteran's scar was not painful.  There is no competent and probative evidence to the contrary during this period.  Thus, a compensable disability rating is not warranted as none of the criteria for a compensable rating under the Diagnostic Codes for scars are met.

However, the Board finds that from June 28, 2013, the record shows that the Veteran's scar is painful.  In this regard, the Board notes the Veteran's report on this date that scar tissue started to develop in the original surgical opening and has caused sharp pains.  The Board has no reason to doubt the Veteran's report that the scar is painful.  As such, a 10 percent disability rating is warranted under Diagnostic Code 7804 from June 28, 2013.  The Board further notes that a disability rating in excess of 10 percent is not warranted as the Veteran's scar is under 6 square inches.  The Board also notes that the evidence does not show the scar manifests in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.

On the basis of the foregoing, the Board finds that a compensable disability rating is not warranted for the Veteran's scar, umbilical hernia with repair prior to June 28, 2013, and a 10 percent disability rating is warranted thereafter. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The rating assigned considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.




ORDER

Entitlement to a compensable evaluation for scar, umbilical hernia with repair prior to June 28, 2013 is denied.

Entitlement to a 10 percent evaluation for scar, umbilical hernia with repair from June 28, 2013 is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

With regard to the Veteran's increased rating claim for GERD, the October 2016 JMR noted that the Board erred in the December 2015 decision when it did not provide an adequate statement of reasons or bases for finding that the Veteran was not entitled to a 60 percent disability rating for his GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346.  In this regard, the Board did not adequately address evidence in an April 2015 VA examination which may reflect "[o]ther symptoms productive of severe impairment of health" for a 60 percent disability rating under Diagnostic Code 7346.  Specifically, the Board did not address the VA examination findings that: (1) during an episode of vomiting, the Veteran "feels bad and any activity is more difficulty to perform"; (2) that he "report daily reflux, regurgitation and substernal pain"; and (3) when his symptoms persist, he "feels weak and does not feel like doing anything.  This happens at least monthly for 2-3 days."  As the Veteran reported potentially suffering from daily episodes, the Board did not adequately address if the frequency with which he accordingly "feels bad," "weak," and "does not feel like doing anything" during such episodes equates to establish "severe impairment of health" under Diagnostic Code 7346.   

The Veteran was last afforded a VA examination for his GERD in April 2015.  At that time, the Veteran reported daily reflux, regurgitation, and substernal pain. Vomiting also occurred 2 to 3 times per week, usually after meals.  He had not been able to adjust his diet to make any marked improvements but had begun to avoid fried foods, spicy foods, large meals, and dark sodas/caffeinated drinks hoping to improve his status.  He had a severe episode of vomiting in February 2015, for which he sought treatment at the Durham VA Medical Center.  He vomited bright red blood 4 times.  He was rehydrated and given Reglan, Benadryl, and Protonix. Examiner's interview found that he had no coffee ground emesis and some bright red blood in vomitus.  Abdominal examination was normal and a fecal blood test was negative.  He completed IV treatment and was held for observation, after which he was released with prescriptions renewed for Omeprazole.  The Veteran took Omeprazole daily before morning and evening meals. 

The examiner indicated that the signs and symptoms due to GERD included persistently recurrent epigastric distress, reflux, regurgitation, and substernal pain. Sleep disturbances caused by reflux occurred more than 4 times per year.  More than 4 episodes of nausea also occurred per year, lasting less than a day at a time. He endorsed 4 or more episodes of vomiting per year lasting less than a day at a time, and hematemesis occurring 1 time per year lasting 1 to 9 days at a time.  He did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner diagnosed GERD, and indicated that the disability episodically impacted the Veteran's ability to work when vomiting and substernal pain was worse.  Activity was more difficult to perform during these occasions, and if the symptoms persisted, he felt weak and did not feel like doing anything.  This occurred at least monthly for 2 to 3 days.  The examiner noted that vomiting would stop all activity for sedentary or physical work, and that while he was able to perform physical work, repeated bending/lifting could cause the reflux to worsen.

A review of the record reveals that the Veteran has received treatment for his GERD since the April 2015 VA examination and that his disability has worsened since then.  Specifically, a December 2015 VA treatment record documents the Veteran's treatment for his GERD.  At that time, the Veteran reported that he had severe abdominal cramping with pain on a scale of 8-9/10 when the cramping occurred.  He also reported having "stomach acid" go up.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected GERD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

With respect to the Veteran's claim of service connection for TBI, the Board remanded this claim in December 2015 for the Veteran to be provided a VA examination to determine the etiology of his TBI.  The VA examiner was requested to indicate whether the Veteran has a TBI or residuals thereof, to include visual loss/photophobia and if so, whether the claimed TBI had its clinical onset during service or is otherwise related to an event or incident of service, to include an IED explosion event.  The examiner was further asked to specifically consider and address the Veteran's service treatment records, to include his post-deployment health assessment and postservice records documenting his assessment of TBI.  The examiner was further advised that the Veteran is competent to report symptoms and his experiences in service to include his report of symptoms following the IED explosion and that his reports must be taken into account along with the other evidence of record.  

Pursuant to the December 2015 remand, the Veteran was provided a VA examination for his TBI in February 2016.  The examiner noted the Veteran's report of being near a mortar round explosion and feeling dazed and unsteady about an hour after the explosion.  However, the examiner noted that the Veteran's service treatment records did not reveal any alteration of consciousness or loss of consciousness; or retrograde/posttraumatic amnesia; or neurological deficits, or intracranial lesion in service due to external force to the head.  There was also no evidence of immediate postconcussive symptoms.  Further, in a Post Deployment Health Assessment dated January 2010, while the Veteran checked "yes" in response to being exposed to a blast, he denied losing consciousness or getting knocked out; feeling dazed, confused, or seeing stars; not remembering the event; or having a concussion.  Based on the foregoing, the VA examiner declined to diagnose the Veteran with a TBI and did not perform the 10-facet assessment of TBI-related cognitive impairment and subjective symptoms of TBI.  

The Board finds that the February 2016 VA examination is inadequate for evaluation purposes.  Specifically, in declining to diagnose the Veteran with TBI, the VA examiner did not address the postservice medical evidence documenting assessment of TBI as was directed by the Board in the December 2015 remand.  As discussed in the previous remand, a January 2013 eye examination by an optometrist noted that the Veteran had no eye condition aside from photophobia with ocular migraines due to TBI.  Since that examination, the Veteran reported memory loss, fatigue, photophobia, and headaches related to TBI on VA treatment.  Additionally, a June 2013 TBI screen was positive.  Also, a July 2013 eye consult reflects that the Veteran had a history of blast trauma and was within 15-20 feet of the blasted.  He reported TBI symptoms and light sensitivity and eye pain.   Moreover, a December 2013 VA treatment report noted that the Veteran wore tinted bifocals for near asthenopia with reported TBI/photophobia.  He also endorsed headaches behind the eyes.  A March 2015 primary care note indicated that the Veteran sustained a TBI in 2010 during a mortar attack in Iraq.  There was no direct injury to his head and he did not lose consciousness, but since then he has had episodes of severe left parietal headache with nausea and vomiting, sometimes accompanied by a "déjà vu" feeling or visual disturbances.  He was followed by neurology at a Texas VA, previously tried on Topamax and riboflavin, which he self-discontinued due to side effects.  The March 2015 report indicated that his history of TBI may have impacted his memory.  Finally, TBI is included in the active problems list in recent VA treatment records.  

Pertinently, the aforementioned current symptoms and treatment records indicating a diagnosis of TBI were not addressed by the VA examiner.  In light of the foregoing, the Board finds that on remand, an additional opinion should be obtained as to whether the Veteran evidences TBI with consideration of both his service treatment records and current medical records indicating treatment for TBI.  
 
The Board also notes that, given the Veteran's claimed visual impairment appears to be related to the claimed TBI, the Board finds that this matter is inextricably intertwined with the matter being remanded, and must be remanded as well. 

The Board finally notes that a VA Medical Center hospitalization note dated May 2017 indicates that the Veteran was hospitalized from April 30, 2017 to May 2, 2017 for suicidal ideation and alcohol abuse.  However, the medical records for the hospitalization have not been associated with the claims folder.  As these records may be relevant to the Veteran's TBI claim in particular, the Board finds that these records should be obtained on remand.  Further, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records, to include hospitalization treatment records dated from April 30, 2017 to May 2, 2017.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, provide the Veteran with an appropriate VA examination to determine the current symptoms and severity of his service-connected GERD.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims folder was reviewed.  

All tests and studies deemed necessary by the examiner should be performed.  For GERD, the examiner should address all manifestations of the disorder, to include whether such symptoms are productive of severe impairment of the Veteran's health.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3. Refer the Veteran's claims folder to a VA medical professional with the appropriate level of expertise for an opinion as to the etiology of the Veteran's claimed TBI.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is warranted, the examiner 
must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner is asked to specifically consider and address the Veteran's service treatment records, to include his post-deployment health assessment, and post service treatment records documenting assessment of TBI.

The examiner is advised that the Veteran is competent to report symptoms and his experiences in service to include his report of symptoms following the IED explosion and that his reports both in service and following service must be taken into account, along with the other evidence of record, in formulating the requested opinion.
The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


